Citation Nr: 0501146	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  99-12 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 for a right-sided hemiparesis as caused by hospital care 
or medical or surgical treatment or examination by VA in 
1995, 1996, and 1998.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 for vocal cord paralysis as caused by hospital care or 
medical or surgical treatment or examination by VA in 1995, 
1996, and 1998.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from October 
1971 to May 1973.  This matter initially came before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas, which denied 
compensation pursuant to 38 U.S.C.A. § 1151 for a right-sided 
hemiparesis as caused by surgery or surgeries by VA in 1995, 
1996, and 1998 and for vocal cord paralysis as caused by 
hospital care or medical or surgical treatment or examination 
by VA in 1995, 1996, and 1998.  By a decision issued in 
October 2001, the Board denied the claims.  The veteran 
appealed those determinations to the United States Court of 
Appeals for Veterans Claims (Court).  By an order issued in 
December 2002, the Court granted a Joint Motion to remand the 
appeal, and vacated the Board's October 2001 decision.  The 
Board remanded the claims in June 2003 for further 
development.  The claims now return to the Board.

The appeal for compensation pursuant to 38 U.S.C.A. § 1151 
for a right-sided hemiparesis as caused by hospital care or 
medical or surgical treatment or examination by VA in 1995, 
1996, and 1998 is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the appeal addressed in this 
decision has been obtained, the duty to assist has been met, 
and the Board's 2003 Remand has been complied with, as to the 
issue addressed in this decision, to the extent necessary.

2.  The competent medical evidence of record establishes that 
vocal cord paralysis is a known, reasonably foreseeable 
complication of the cervical spine surgeries the veteran 
underwent.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151, for a vocal cord paralysis as caused by 
hospital care or medical or surgical treatment or examination 
by VA in 1995, 1996, and 1998, have not been met.  38 
U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.358 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to compensation 
under 38 U.S.C.A. § 1151 for vocal cord paralysis because 
this resulted from VA spinal surgery, and because the 
physician told him that a mistake had been made. 

I.  	Veterans Claims Assistance Act of 2000

After the veteran submitted this claim, there was a change in 
the law pertaining to veterans' benefits.  The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran has been notified of the provisions of 
38 U.S.C.A. § 1151 and of 38 C.F.R. § 3.358, the regulation 
which implements that statute.  The discussions in the rating 
decision prepared in August 2000 and issued in September 
2000, the July 2001 SOC (titled as a SSOC because of 
inclusion of an issue not addressed in the decision below), 
the Board's October 2001 decision, the December 2002 Joint 
Motion for Remand, the December 2002 Court order, the Board's 
June 2003 Remand, the RO's June 2003 development and duty to 
assist letter, and the August 2004 SSOC, have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought. 

In particular, the Board notes that, in addition to the 
multiple communications from the RO, the veteran has also 
been informed by the multiple pleadings before the Court, 
including briefs from the veteran's representative, of the 
enactment of the VCAA and of the evidence missing that would 
substantiate such a claim.  Numerous communications have 
advised the veteran to tell VA about any additional evidence 
or information that might substantiate the claims.  The Joint 
Motion for Remand, December 2002 Court Order, and the Board's 
June 2003 Remand, also, in particular, informed him of VA's 
duty to provide him notice and to assist him, and advised him 
what information had been received, what evidence was 
missing, what evidence VA was responsible for obtaining, and 
what other evidence VA would attempt to obtain on the 
veteran's behalf.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The veteran's representative contends that further 
development is required with regard to the claim addressed in 
this appeal to determine whether the physicians and medical 
staff who provided the veteran's surgical care are available, 
and to obtain statements from the individuals available as to 
whether they recall any physician telling the veteran that 
the veteran's vocal cords had been mistakenly cut during a VA 
surgery.  However, as discussed further below, the medical 
opinions establish that paralysis of the vocal cords is a 
reasonably foreseeable complication which results without 
negligence or fault.  The Board has accepted as accurate the 
veteran's contentions regarding what he believes the surgeon 
told him after surgery.  Even assuming the truth of the 
veteran's statements, the criteria for entitlement to 
compensation under 38 U.S.C.A. § 1151 for paralysis of the 
vocal cords are not met, as a matter of law.  By statute, the 
veteran is not entitled to compensation under 38 U.S.C.A. 
§ 1151 unless the "mistake" or "boo boo" was a result of 
negligence, carelessness, or fault on the part of VA.  The 
medical opinions establish that, even if the complication to 
the veteran's vocal cords was regarded by the surgeon as a 
"mistake," it would not establish that the "mistake" was 
the result of negligence, carelessness, or fault.  

The further development required in the Board's prior Remand 
was intended to determine whether there was support for the 
veteran's testimony and statements regarding his belief that 
the surgeon who performed his September 1995 surgery stated 
that a "mistake" or "boo boo" occurred during that 
surgery.  It would be fruitless to continue that development, 
since the Board has, for purposes of this decision, accepted 
the veteran's statements as accurate.  Even if additional 
evidence were obtained which would support the veteran's 
version of events, that evidence could not obtain a more 
favorable result for the veteran.  Therefore, further 
development as to this claim would be fruitless, and is not 
necessary.

As further development of the medical evidence would be 
fruitless, and could not result in a more favorable outcome 
for the veteran, Remand of this claim is not required under 
the VCAA.

It is noted that the Court decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  In this case, because the 
veteran's claim was submitted prior to enactment of the VCAA, 
a notice complying with the provisions of that act was not 
provided to the veteran prior to the initial unfavorable AOJ 
decision.  

The multiple notifications to the veteran, including the SOC, 
SSOCs, Board decisions, pleadings before the Court, 
submissions on the veteran's behalf, and other notices, have: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; (3) informed the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) advised the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication may proceed, 
consistent with the VCAA.  The record demonstrates that 
remand for further action in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 541 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has fully satisfied its 
duties to inform and assist the veteran as to the claim for 
benefits under 38 U.S.C.A. § 1151 at issue here.

II. Laws and Regulations

The veteran's claim for compensation for vocal cord paralysis 
under the provisions of 38 U.S.C.A. § 1151 was received in 
August 2000.  Because the claim was filed on or after October 
1, 1997, the version of 38 U.S.C.A. § 1151 which became 
effective October 1, 1997 is applicable.  

Effective October 1, 1997, 38 U.S.C.A. § 1151 provides, in 
relevant part, that compensation shall be awarded for a 
qualifying additional disability (or death) as if such 
additional disability or death were service-connected.  A 
qualifying additional disability is a disability which was 
not the result of the veteran's willful misconduct and was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of the disability or death was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.

III.	Factual Background

In September 1995, the veteran underwent anterior cervical 
diskectomy and fusion with an allograft.  Following this 
surgery, the veteran complained of difficulty swallowing.  It 
appeared that this was due to severe soreness in his throat, 
and by postoperative day two the veteran was able to tolerate 
liquids; by postoperative day three he was able to tolerate 
soft foods.  On postoperative day three, his complaints were 
soreness in his throat and pain in the incision site.

In December 1995, the veteran underwent neuropsychological 
evaluation.  The assessment tools included a clinical 
interview, Wechsler Adult Intelligence Scale-Revised testing, 
mini-mental status examination, Wechsler Memory Scale-
Revised, a memory test, Controlled Oral Word Association 
test, and trail-making test.  The examiner who conducted this 
testing observed that the veteran's conversational speech was 
fluent and coherent, although he had slow mental processing 
and impaired memory for personal history.  The veteran's 
medical history was significant for seizures over the past 20 
years.  

In February 1996, the veteran was treated for a concussion 
after falling at home.  At that time, the veteran's primary 
complaints were right hemiparesis and left knee weakness.  
The discharge summary of the veteran's March 1996 and April 
1996 VA hospitalizations are devoid of evidence that the 
veteran complained of any difficulty speaking or swallowing.

In May 1997, the veteran reported that he had sustained 
another car accident and was unable to use his right arm and 
thus was unable to propel his wheelchair.  The veteran 
requested and received an electric wheelchair.

In March 1998, the veteran reported that, after his initial 
surgery, he had "a lot of difficulty with swallowing and 
breathing," but this had improved.  He indicated that he 
would prefer not to have an anterior operation for further 
management of his cervical spine problems if that approach 
could be avoided.

In June 1999, the veteran complained of choking since 
undergoing anterior cervical diskectomy and fusion in 1998.  
He reported that he had had pneumonia twice since his first 
anterior cervical diskectomy, which he stated was in 1994.  
On evaluation, the veteran's left vocal cord was immobile and 
foreshortened.  The Board notes that the clinical records 
establish that that first discectomy was performed in 1995; 
the VA clinical records associated with the claims files do 
not establish that the veteran had pneumonia during the 
period from September 1995 to June 1999.  

By a statement submitted in July 1999, D.W. and L.W., 
acquaintances of the veteran and his wife, each stated that 
she was present in September 1995 when a surgeon stated to 
the family that the veteran's surgery took longer than usual 
because the veteran had jumped off the table.  D.W. stated 
that the veteran's voice was scratchy and sometimes he had no 
voice at all.

In a July 1999 medical statement, L.M.H, M.D., stated the 
veteran's history of anterior cervical discectomy with fusion 
in September 1995, posterior cervical laminectomy in April 
1996, and anterior cervical plate fusion in September 1998, 
had been reviewed.  The physician noted that the veteran 
complained of difficulty swallowing since his first cervical 
spine surgery in September 1995.  Intermittent hoarseness was 
noted on review of symptoms prior to the veteran's third 
surgery in September 1998.  However, paralysis of the left 
vocal cord was not medically diagnosed until 1999.

At a personal hearing conducted in August 1999, the veteran 
testified that, after his September 1995 surgery, the surgeon 
told the veteran's wife and other people who were waiting for 
the veteran that the surgeon had made a "boo boo" and cut the 
veteran's vocal cord.

During VA examination conducted in December 1999, the veteran 
had difficulty talking, had limited control over his speech, 
and required a numbing spray of his throat to complete the 
interview.  His voice was raspy.  He started to choke three 
or four times during the interview, and it was several 
minutes before the veteran felt normal again.  He used an 
anesthetic spray to his throat.

During VA speech pathology examination in January 2000, the 
veteran reported increased difficulty with choking and 
coughing.  He reported that his vocal cords were paralyzed, 
and that he had increased upper respiratory problems.  A 
videoswallow evaluation revealed slow peristaltic movement of 
the esophagus and reflux.  The diagnosis in February 2000 was 
gastroesophageal reflux disease.  In June 2000, the diagnosis 
was chronic laryngitis.

An August 2000 medical opinion from Albert Merati, M.D., of 
the University of Kansas Medical Center, states that the 
veteran suffered a left vocal cord paralysis in the previous 
year which was "most likely from his previous spine surgery."

A May 2001 opinion from the VA Chief of Otolaryngology noted 
that assigned diagnoses included vocal cord paralysis, 
diagnosed in July 1999, as well as gastroesophageal reflux, 
and dysphagia.  The VA Chief of Otolaryngology offered the 
opinion that the vocal cord paralysis, a permanent deficit 
causing hoarseness, was "most likely related to prior spinal 
surgery."  The reviewer noted that the veteran also had 
dysphagia and that this was of unknown etiology, as vocal 
cord paralysis did not appear to be a major component of that 
problem.  He stated that vocal cord paralysis was "a known 
potential complication of such surgery" which occurred at a 
higher rate in the setting of prior cervical spine surgery.  
His opinion was that there was no evidence for negligence in 
the VA cervical spine surgery, as vocal cord injury was a 
known complication.  The reviewer opined that a reasonable 
and standard degree of care had been exercised.  

In a June 2004 VA medical opinion, the Chief of the 
Neurosurgery Section noted that, following a September 1998 
left cervical spine surgery, the veteran developed left vocal 
cord palsy.  The reviewer noted that the two previous 
surgeries were done from the right side.  The reviewer stated 
that vocal cord paralysis was a known complication of 
anterior cervical spine operations, regardless of which side 
the spinal surgery was done from.  The reviewer agreed that 
the veteran's vocal cord paralysis appeared to be directly 
related to his surgical procedures.  The reviewer concluded 
that this opinion, however, did not imply any breach of the 
standard of care.  That reviewer also noted that he found no 
evidence of any breach of the standard of care.

Analysis

The veteran contends that he has vocal cord paralysis as the 
result of VA surgical procedures.  The medical opinions of 
record establish, as the veteran alleges, that the veteran's 
vocal cord paralysis is the result of the cervical spine 
surgeries performed at a VA Medical Center.  

The evidence thus establishes that the veteran has an 
additional disability, vocal cord paralysis, as a result of 
VA treatment, thus meeting one of the criteria for 
entitlement to compensation under 38 U.S.C.A. § 1151.  The 
statute, as in effect when the veteran submitted his claim, 
requires that the veteran further establish that the 
proximate cause of the diagnosed additional disability, left 
vocal cord paralysis, was (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.

However, the medical opinions of record establish that vocal 
cord injury is a known complication of cervical spine 
surgery.  Because the veteran's diagnosed injury is a known 
complication, it is a reasonably foreseeable event, and does 
not meet the criteria for "an event not reasonably 
foreseeable."  

In this regard, the Board notes what appears to be the 
veteran's representative's contention that, because vocal 
cord paralysis was not a "necessary" consequence of the 
cervical spine surgery, it was, therefore, an "accident" and 
cannot be considered reasonably foreseeable.  The evidence in 
this case, however, demonstrates that vocal cord paralysis 
was a known complication of the VA cervical spine surgery; 
even the representative admits that the evidence shows that 
vocal cord paralysis occurs at an increased rate following 
the type of cervical spine surgeries performed.  As a known 
complication, vocal cord paralysis was foreseeable, though 
not certain to occur.  As the occurrence of vocal cord 
paralysis was foreseeable, it does not constitute "an event 
not reasonably foreseeable" as contemplated by the provisions 
of 38 U.S.C.A. § 1151.

The veteran contends, in essence, that the surgeon's 
statement that a mistake was made establishes carelessness, 
negligence, lack of proper skill, or other fault.  Accepting 
the veteran's statement as to what the surgeon said as 
accurate, nevertheless, all the surgeon's statement 
establishes is that the complication was not an intended 
result of the surgery.  The fact that the surgeon did not 
intend the result or characterized it as a "mistake" is not 
equivalent to a statement that the result was proximately due 
to carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault.  

While the Board has accepted the veteran's account of what 
was said as accurate, the Board need not accept the veteran's 
contention that the surgeon statement establishes that there 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or that an event was not reasonably 
foreseeable.  See, e.g., Robinette v. Brown, 8 Vet. App. 69, 
77 (1995).  

The medical opinions of record also establish that there is 
no evidence that the veteran's vocal cord paralysis was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing surgical treatment in 1995, 
1996, or 1998.

As the medical opinions of record consistently state that 
there is no evidence of carelessness, negligence, lack of 
proper skill, or other fault, as to the veteran's left vocal 
cord paralysis, the preponderance of the competent evidence 
is against the claim, even considered in light of the 
veteran's contentions and the assumption that the veteran's 
version of events is accurate.

The Board further notes that veteran indicated that the 
surgeon provided the statement that there was a mistake or 
"boo boo" after the first cervical spine surgery, in 
September 1995.  However, the medical evidence of record 
establishes that left vocal cord paralysis was not diagnosed 
until 1999, after the veteran underwent two more cervical 
spine surgeries.  

The medical evidence establishes that the primary symptom of 
the left vocal cord paralysis is hoarseness.  The evidence 
further establishes that dysphagia, which the veteran alleges 
has been present since the first surgery, is not related to 
left vocal cord paralysis.  The evidence further establishes 
that hoarseness, which is a symptom of left vocal cord 
paralysis, was not present in December 1995.  

Thus, even accepting the veteran's contention that the 
surgeon's September 1995 statement suggests that the surgeon 
felt that there was some negligence or fault during the 
September 1995 surgery, the preponderance of the evidence is 
against a determination that left vocal cord paralysis is 
related to negligence or fault in the September 1995 surgery.  
The Board has considered the lay statements of record, 
including the veteran's written statements and August 1999 
personal hearing testimony to the effect that the doctor who 
performed surgery in 1995 told him he had made a "boo boo" by 
partially cutting the vocal cords.  

The criteria for an award of compensation for left vocal cord 
paralysis under 38 U.S.C.A. § 1151 are not met.  The 
preponderance of the evidence is against the claim, and the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable result.  
The claim must be denied.  


ORDER

The appeal for compensation pursuant to 38 U.S.C.A. § 1151, 
for vocal cord paralysis as caused by hospital care or 
medical or surgical treatment or examination by VA in 1995, 
1996, and 1998, is denied.


REMAND

The Joint Motion for Remand submitted to the Court in 
December 2002 indicated that it was VA's responsibility to 
obtain an opinion which addressed the veteran's contention 
that his surgery took longer than usual because the veteran 
fell off of the operating table during a surgical procedure 
performed by VA in September 1995.  The Joint Motion for 
Remand, and, thus, the Court's Order based on that motion, 
indicated that VA should assist the veteran by contacting VA 
providers who were present during that surgical procedure to 
determine whether anyone recalled the incident alleged by the 
veteran, although not documented in the operative report.  

The Board, in its June 2003 Remand, directed that development 
in compliance with the discussion in the Joint Remand should 
be conducted.  The Board directed, in particular, that the RO 
should attempt to identify and locate the physicians and 
medical staff who treated the veteran for spinal surgeries in 
September 1995 (C4-5 and C5-6 anterior cervical discectomy 
and fusion with allograft) and April 1996 (C5-6 laminectomy 
and right C5-6 foraminotomy), and that any available 
providers should be asked to make a written statement 
regarding whether they recall the veteran falling or jumping 
from the operating table during surgery in September 1995 and 
April 1996, and to elaborate in writing on the circumstances 
of any recollected fall or jump.  

The record on appeal includes an additional medical opinion 
following additional development.  However, the medical 
opinion does not address the veteran's contention that he 
fell off the surgical table during one of the procedures, nor 
does the additional development reflect that an attempt was 
made to identify or locate any of the personnel present 
during those procedures.  

The June 2004 medical opinion indicates that additional VA 
clinical records are required to obtain a more complete 
medical opinion.  Such records should be obtained.

Given the foregoing, the Board finds that compliance with the 
June 2003 remand has not been accomplished.  A remand by the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268 (1998).  Where the remand orders of the 
Board are not fully implemented, the Board itself errs in 
failing to insure compliance.  As such, the Board finds that 
this issue is not ready for appellate review and must be 
remanded for further development.

Any additional actions which may be required as a result of 
changes in interpretation of the VCAA issued after the date 
of this Board decision should also be completed.  See 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Accordingly, the case is hereby REMANDED for the following 
action:

1.  Advise the veteran that it is his 
responsibility to identify any evidence, 
of any type, he wants VA to attempt to 
obtain.  38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002).  If there are any 
additional documents, reports, or types 
of records which might substantiate his 
claim, he should identify such records.  
In any event, the veteran should be 
specifically asked to provide any 
evidence in his possession or to identify 
any evidence that might be obtained that 
might substantiate his claim on appeal.

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  VA should attempt to identify and 
locate the physicians or medical staff 
who treated the veteran for spinal 
surgeries in September 1995 (C4-5 and C5-
6 anterior cervical discectomy and fusion 
with allograft) and April 1996 (C5-6 
laminectomy and right C5-6 foraminotomy), 
or VA employees who were present during 
those procedures.  

At a minimum, a list of the individuals 
whose names appear in the operative 
summary or on the clinical operative 
records, sponge count, and the like, 
should be made, and the results of 
attempts to locate those individuals 
should be documented.  

Any provider who performed or assisted 
with the spinal surgeries in September 
1995 and April 1996, who can be located, 
and each VA employee who can be located, 
should be asked to make a written 
statement regarding whether he/she 
recalls the veteran falling or jumping 
from the operating table during surgery 
in September 1995 and April 1996, and to 
elaborate in writing on the circumstances 
of any recollected fall or jump.

3.  VA clinical records from 1994 and 
1995 prior to September 1995 should be 
obtained.  In addition, the veteran 
should be asked to identify any VA or 
non-VA records regarding a 1994 motor 
vehicle accident, a 1994 or 1995 injury 
at work, and a March 1997 motor vehicle 
accident.  After the veteran has 
authorized release of such information, 
the identified records should be 
associated with the claims file.

4.  After all development above has been 
conducted to the extent possible, and the 
veteran has been notified of the results 
of such development, medical opinion as 
to whether the veteran sustained 
additional disability as the result of 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA, or 
as the result of an event that was not 
reasonably foreseeable, should be 
obtained.  The veteran's testimony and 
the lay statements regarding a possible 
fall during the September 1995 surgical 
procedure, and the operative summary of 
that procedure, should be tabbed for the 
reviewer's convenience.  The reviewer 
should be asked to provide a medical 
opinion as to the likelihood that the 
veteran sustained additional disability 
as the result of an intraoperative fall.  
That opinion should, at a minimum, 
address any statements obtained during 
development, the veteran's contention 
that he fell off of an operating room 
table, the lay witnesses' contentions 
that the surgeon stated the veteran 
jumped off the table, and should address 
the statement in the September 1995 
operative report that "The head holder 
was not attached to the OR table."  The 
medical opinion should state whether it 
is at least as likely as not that the 
veteran has additional disability as the 
result of carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
VA, or as the result of an event that was 
not reasonably foreseeable during VA 
care.  

5.  After all necessary development 
described above has been conducted, the 
veteran's claim on appeal should be 
readjudicated.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  The 
veteran and his representative should be 
afforded an appropriate period of time 
for response.  Thereafter, the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


